Citation Nr: 1547868	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that initially granted service connection for PTSD with an evaluation of 10 percent from the date of service connection, May 26, 2011. 

In a subsequent rating decision in December 2013, the RO increased the disability rating for PTSD to 30 percent, effective May 26, 2011.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU was denied in the December 2013 rating decision and was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his May 2012 notice of disagreement, the Veteran stated that he had been awarded Social Security Administration (SSA) disability benefits because of his service-connected disability. As such, the Board finds that additional evidentiary development is required on remand to obtain records from the SSA pertaining to his claim for SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Remand of the issue of entitlement to a TDIU due to service-connected disabilities is warranted because it is part and parcel of the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or authorize the release of any outstanding treatment records, including any additional records from Dr. H.  See Veteran's May 2012 notice of disagreement.  All development efforts should be in writing and associated with the electronic folder.

2.  Contact the SSA and request that it provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

